Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/21 has been entered.

Response to Amendment
The amendment filed on 11/23/2021 has been entered. Same ground and new grounds of rejection are presented. 
Status of Claims
Claim 1 is amended. Claim 15 was added. Claims 10 and 11 are withdrawn. Claims 1-8 and 12-15 remain for examination, wherein claim 1 is the independent claim.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the article being one or more of forgings, turned parts, locks, screw connections, locking cylinders, sleeves, fittings, .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is rejected for indefiniteness due to the limitation “at least in the ppm range to affect the microstructure and the mechanical properties”. It is not clear what “ppm range” means since any wt.% could be put in units of ppm. Furthermore, is not clear what amount would satisfy “affect the microstructure and the mechanical properties” since is it a relative limitation. The limitation is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what amount of Ti is required 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
For claim 15, the limitation of "at least in the ppm range to affect the microstructure and the mechanical properties" while indefinite as stated above, also fails to further limit the subject matter since it would now include a range of Ti greater than 1 wt.% as set forth in claim 1 upon which claim 15 depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Grillo Werke AG (EP-2302084-A1, see English translation unless otherwise noted, hereinafter Werke).
Regarding claim 1, Werke teaches improving the mechanical-technological properties, in particular the strength, breaking strength and rollability of zinc alloys ([0003]). Werke further teaches zinc wrought alloys with a broad range ([0010]) which overlaps the claimed ranges of Cu and Zn; is within the claimed ranges of Ti and Mg; and encompasses the claimed range of Al.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Summarized in the table below are the compositional limitations of the instant claim and the broad range of Werke. 

Instant Claim 1 (wt.%)
Werke Broad Range (wt.%)
Al
5 - 12
0.005 - 20
Cu
0.1 - 4
0.01 - 1.5
Mg
0.001 - 0.05
0.002 - 0.015
Ti
0 - 1
0.05 - 0.1
Zn
balance
balance 


Werke further teaches that the wrought alloy is produced in the form of sheets, strips, foils ([0011]) reads on the article being forgings since forgings can include strip, plates, sheets and bars.
 claim 2, Werke further teaches no more than 0.01% by weight lead ([0009]) which overlaps the claimed null amount.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Regarding claim 3, Werke teaches 0.005 – 20 wt.% Al ([0010]) which encompasses the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Regarding claim 4, Werke teaches 0.01 - 1.5 wt.% Cu ([0010]) which  overlaps the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Regarding claim 5, Werke teaches 0.002 - 0.015 wt.% Mg ([0010]) which overlaps the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Regarding claim 6, Werke further teaches that the alloy can contain 0.001 to 0.2 wt.% Si ([0007]) which meets the claimed limitation. 
Regarding claim 7, Werke further teaches zinc wrought alloys with a broad range ([0010]) which overlaps the claimed ranges of Mg and Zn; and encompasses the claimed ranges of Al and Cu.
prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Summarized in the table below are the compositional limitations of the instant claim and the broad range of Werke. 

Instant Claim 7 (wt.%)
Werke Broad Range (wt.%)
Al
5 - 8
0.005 - 20
Cu
0.5 - 1.5
0.01 - 1.5
Mg
0.003 - 0.05
0.002 - 0.015
Zn
Balance
balance 


Regarding claim 8, Werke further teaches zinc wrought alloys with a broad range ([0010]) which overlaps the claimed ranges of Mg and Zn; and encompasses the claimed ranges of Al and Cu.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Summarized in the table below are the compositional limitations of the instant claim and the broad range of Werke.

Instant Claim 8 (wt.%)
Werke Broad Range (wt.%)
Al
9-12
0.005 - 20
Cu
0.5-1.5
0.01 - 1.5
Mg
0.003-0.05
0.002 - 0.015
Zn
Balance
balance 


Regarding claim 12, applicant is reminded that the claim is rejected for improper dependency as stated above in the 112 (d) rejection. 
Werke teaching zinc wrought alloys with broad ranges of Al, Cu, Mg, Zn, Si and Ti ([0005]-[0010]) meets the limitation. 
 claim 13, Werke is silent on impurities meeting the limitation. 
Regarding claim 14, Werke is silent on Sn meeting the claimed range. Werke teaches limiting amounts of Cd, Pb and Fe ([0009]) which encompass the claimed ranges of Cd and Pb and are within the claimed range of Fe. 
 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Summarized in the table below are the compositional limitations of the instant claim and the ranges of Werke.

Instant Claim 14 (wt.%)
Werke Broad Range (wt.%)
Cd
less than 0.003
no more than 0.003
Pb
less than 0.003
no more than 0.02
Sn
less than 0.001
---
Fe
less than 0.05
no more than 0.002


Regarding claim 15, applicant is reminded that the claim is rejected for indefinites and improper dependency as stated above in the 112 (b) and 112(d) rejections. 
Werke teaches 0.05 - 0.1 wt.% (500-1000 ppm) Ti ([0010]) which meets the limitation.

Claims 1-5, 7-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (US-3,734,785-A, hereinafter Watson).
	Regarding claim 1, Watson teaches a method of producing novel zinc-base alloy forgings which exhibit improved strength, dimensional stability and impact resistance properties, particularly at low temperatures (col. 2, lines 42-46). Watson further teaches producing forging stock for zinc-base alloys and forging said stock (col. 2, lines 30-35) which meets the “reshaping 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
In the table below are summarized the instant claim composition limitations with the broad compositional range of Watson.

Instant Claim 1 (wt.%)
Watson Broad Range (wt.%)
Al
5-12
9 to 22
Cu
0.1-4
0.5 to 1.5
Mg
0.001-0.05
0.01 to 0.03
Ti
0-1
---
Zn
balance
balance 



Regarding claim 2, Watson is silent on lead meeting the limitation.
Regarding claim 3, in this case, the prior art value 9.0 wt.% Al is considered close enough to the claimed range endpoint of 8.0% that the skilled artisan would have expected the processes to have yielded similar results.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Applicant is directed toward MPEP 2144.05.
Regarding claim 4, Watson broad range has 0.5 to 1.5 wt.% Cu (col. 2, lines 25-27) which is within the claimed range. 
 claim 5, Watson broad range has 0.01 to 0.03 wt.% Cu (col. 2, lines 25-27) which is within the claimed range.
Regarding claim 7, Watson further teaches a broad range composition (col. 2, lines 25-27) which overlaps the claimed range Zn; is within the claimed ranges of Mg; is the same as the claimed range of Cu; and is close enough to the claimed range of Al. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Additionally, in this case, the prior art value 9.0 wt.% Al is considered close enough to the claimed range endpoint of 8.0% that the skilled artisan would have expected the processes to have yielded similar results.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Applicant is directed toward MPEP 2144.05.
In the table below are summarized the instant claim composition limitations with the broad compositional range of Watson.

Instant Claim 7 (wt.%)
Watson Broad Range (wt.%)
Al
5-8
9 to 22
Cu
0.5-1.5
0.5 to 1.5
Mg
0.003-0.05
0.01 to 0.03
Zn
Balance
balance 


Regarding claim 8, Watson further teaches a broad range composition (col. 2, lines 25-27) which overlaps the claimed range Zn; is within the claimed ranges of Mg; is the same as the claimed range of Cu; and encompasses the claimed range of Al. 

In the table below are summarized the instant claim composition limitations with the broad compositional range of Watson.

Instant Claim 8 (wt.%)
Watson Broad Range (wt.%)
Al
9-12
9 to 22
Cu
0.5-1.5
0.5 to 1.5
Mg
0.003-0.05
0.01 to 0.03
Zn
Balance
balance 


Regarding claim 13, Watson teaches producing forgings (col. 2, lines 30-35) which reads on the zinc wrought alloy limitation. Watson is silent on impurities meeting the limitation. 
Regarding claim 14, Watson teaches producing forgings (col. 2, lines 30-35) which reads on the zinc wrought alloy limitation. Watson is silent on Cd, Pb, Sn, and Fe meeting the claimed limitations. 

Claims 6, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Watson as applied to claim 1 above, and further in view of Spriestersbach et al. (EP-1270752-A1, see machine translation unless otherwise noted, hereinafter Spriestersbach).
Regarding claim 6, Watson further teaches a method of casting, extruding and forging of zinc alloys (col. 3, lines 50-75; col. 4, lines 1-7). Watson is silent on Si.
Spriestersbach teaches zinc alloys for zinc casting or zinc die casting ([0001]). Furthermore, Spriestersbach teaches that even amounts as small as 0.001 to 0.2% by weight, preferably 0.002 to 0.06% by weight, of silicon improves the properties of the alloy ([0010]) for 
It would have been obvious to a person of ordinary skill in the art at the date of filing to have combined cast and then forged zinc alloys of Watson with the Si additions to zinc alloys for zinc casting teaching of Spriestersbach to increase in the tensile strength, ductility, creep strength, tightness, and surface quality.
Regarding claim 12, Watson teaches producing forgings (col. 2, lines 30-35) which reads on the zinc wrought alloy limitation.
Watson is silent on Ti.
Spriestersbach teaches zinc alloys for zinc casting or zinc die casting ([0001]). Furthermore, Spriestersbach teaches adding a titanium content less than 50 ppm ([0013]) and states that it is known from the aluminum industry that titanium can be used as grain refiners ([0004]) which achieves improvements for die-cast components in ductility, creep strength, tightness, mold filling behavior during the die-casting process, and surface quality ([0009]).
It would have been obvious to a person of ordinary skill in the art at the date of filing to have combined cast and then forged zinc alloys of Watson with the Ti additions to zinc alloys for zinc casting teaching of Spriestersbach to achieves improvements for die-cast components in ductility, creep strength, tightness, mold filling behavior during the die-casting process, and surface quality ([0009]). 

Regarding claim 15, modified Watson as stated above in the rejection of claim 12 would have Ti meeting the claimed limitation.

Claims 1-5, 7, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Abramowitz et al. (US-4040286-A, hereinafter Abramowitz), or in the alternative over Abramowitz and further in view of Watson. 
Regarding claim 1, Abramowitz teaches a method for producing high-precision, fine-detail forgings (col. 1, lines 58-68) from a superplastic workpiece (col. 2, lines 33-36 )which meets the “reshaping a zinc wrought alloy” and “article being of forgings” limitations.
Abramowitz teaches that the method is applicable to all materials which possess superplastic forming characteristics, and one of two examples within the family of alloys based on the zinc-aluminum system in particular is: Zn-5Al-(0.1-5) Cu with traces of Mg and Ca (col. 2, lines 43-52) which encompasses the claimed range of Cu; is within the claimed range of Al; overlaps the claimed range of Zn; and is close to the claimed range of Mg.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 

Additionally, in this case, the prior art value of trace Mg is considered close enough to the claimed range endpoint of 0.001% that the skilled artisan would have expected the processes to have yielded similar results.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Applicant is directed toward MPEP 2144.05.
In the table below are summarized the instant claim composition limitations with the broad compositional range of Abramowitz.

Instant Claim 1 (wt.%)
Abramowitz Broad Range (wt.%)
Al
5 - 12
5
Cu
0.1 - 4
0.1 to 5
Mg
0.001 - 0.05
trace
Ti
0 - 1 
---
Zn
balance
balance 



In the alternative, over Abramowitz and further in view of Watson: Abramowitz teaches containing trace amounts of Mg. 
Watson teaches a method of producing novel zinc-base alloy forgings which exhibit improved strength, dimensional stability and impact resistance properties, particularly at low temperatures (col. 2, lines 42-46). Watson further teaches adding magnesium in a range of 0.01 to 0.03% by weight to provide optimized results for corrosion resistance and ductility (col. 3, lines 45-50) which is within the claimed range of Mg.

Regarding claim 2, Abramowitz is silent on lead meeting the claim limitation.
Regarding claim 3, Abramowitz broad range has 5% wt.% Al (col. 2, lines 50) which is within the claimed range. 
Regarding claim 4, Abramowitz broad range has 0.1 to 5 wt.% Cu (col. 2, lines 50) which encompasses the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Regarding claim 5, Abramowitz teaches trace amounts of Mg.
In this case, the prior art value of trace Mg is considered close enough to the claimed range endpoint of 0.003% that the skilled artisan would have expected the processes to have yielded similar results.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Applicant is directed toward MPEP 2144.05.

In the alternative, over Abramowitz and further in view of Watson: modified Abramowitz has 0.01 to 0.03 wt.% Mg which is within the claimed range.
 claim 7, Abramowitz teaches that the method is applicable to all materials which possess superplastic forming characteristics, and one of two examples within the family of alloys based on the zinc-aluminum system in particular is: Zn-5Al-(0.1-5) Cu with traces of Mg and Ca (col. 2, lines 43-52) which encompasses the claimed range of Cu; is within the claimed range of Al; overlaps the claimed range of Zn; and is close to the claimed range of Mg.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Additionally, in this case, the prior art value of trace Mg is considered close enough to the claimed range endpoint of 0.003% that the skilled artisan would have expected the processes to have yielded similar results.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Applicant is directed toward MPEP 2144.05.
In the table below are summarized the instant claim composition limitations with the broad compositional range of Abramowitz.

Instant Claim 7 (wt.%)
Abramowitz Broad Range (wt.%)
Al
5-8
5
Cu
0.5-1.5
0.1 to 5
Mg
0.003-0.05
trace
Zn
Balance
balance 


In the alternative, over Abramowitz and further in view of Watson: Abramowitz teaches containing trace amounts of Mg. 

Alternately to the prior stated “close enough” argument, it would have been obvious to a person of ordinary skill in the art at the date of filing to have combined the forged teaching used zinc-aluminum system of Abramowitz with Mg additions to zinc-base alloy forgings of Watson to provide optimized results for corrosion resistance and ductility of the zinc-aluminum system of a modified Abramowitz.
Regarding claim 13, Abramowitz teaches trace amounts of Ca (col. 2, lines 50) which overlaps this limitation.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Regarding claim 14, Abramowitz is silent on Cd, Pb, Sn, and Fe meeting the claimed limitations. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1-8 and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-21 of copending Application No. 16/623,001 (‘001). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1and 20 of ‘001 teach an overlapping process for making the same articles with overlapping compositions of instant claim 1. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
In the table below are summarized the compositional limitations of instant claim 1 and claim 1 of ‘001.

Instant Claim 1 (wt.%)
Claim 1 of ‘001 (wt.%)
Al
5-12
5 to 18
Cu
0.1-4
0.1 to 2.5
Mg
0.001-0.05
0.001 to 0.05
Ti
0-1
0.03 to 1
Zn
balance
balance 


Claim 2 of ‘001 teaches the same limitation that lead is not alloyed as instant claim 2.
Claim 7 of ‘001 teaches an overlapping silicon presence as instant claim 6.
Claims 1 and 7 of ‘001 teach overlapping composition limitations for instant claims 3-5, 7-8, and 13-15 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 11/23/2021, have been fully considered and given appropriate weight. The following four sections contain responses to the applicant’s arguments.
 Addressing “Comments on the Advisory Action”: 
Applicant argues that Spriestersbach cannot be combined with Watson, since Watson teaches away from the combination. Applicant argues that (a) Watson’s use of "consisting essentially of"; (b) Spriestersbach’s teaching of castings; and (c) Watson teaches zinc alloys for forging and not castings since Watson teaches that there can be coarse as-cast grains, result in a teaching away of the combination. 

The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.
For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics are, "consisting essentially of" will be construed as equivalent to "comprising." Applicant is directed to MPEP 2111.03.III. 
Additionally, the instant specification does not define “consisting essentially of” to have a different meaning.

 
As for reasons for combining Watson in further view of Spriestersbach, as stated in the under 35 U.S.C. 103 above and in the final rejection mailed on 9/02/2021, the reasons why one of ordinary skill in the art would combine Watson with Spriestersbach are as follows. 
Watson is silent on Si.
Spriestersbach teaches zinc alloys for zinc casting or zinc die casting ([0001]). Furthermore, Spriestersbach teaches that even amounts as small as 0.001 to 0.2% by weight, preferably 0.002 to 0.06% by weight, of silicon improves the properties of the alloy ([0010]) for improved properties of flow behavior and increase in the tensile strength of the finished products ([0007]), ductility, creep strength, tightness, mold filling behavior during the die-casting process, and surface quality ([0009]) which meet the silicon containing limitation. 
It would have been obvious to a person of ordinary skill in the art at the date of filing to have combined cast and then forged zinc alloys of Watson with the Si additions to zinc alloys for zinc casting teaching of Spriestersbach to increase in the tensile strength, ductility, creep strength, tightness, and surface quality.
Watson is silent on Ti.
Spriestersbach teaches zinc alloys for zinc casting or zinc die casting ([0001]). Furthermore, Spriestersbach teaches adding a titanium content less than 50 ppm 
It would have been obvious to a person of ordinary skill in the art at the date of filing to have combined cast and then forged zinc alloys of Watson with the Ti additions to zinc alloys for zinc casting teaching of Spriestersbach to achieves improvements for die-cast components in ductility, creep strength, tightness, mold filling behavior during the die-casting process, and surface quality ([0009]). 

Regarding Watson’s teaching on forgings, Watson teaches 
“The preheated billets are extruded at a temperature above the eutectoid invariant temperature, i.e., about 275 C., the temperature at which the eutectoid representing 78 weight percent zinc and 22 weight percent aluminum occurs in the zinc-aluminum phase diagram. The extrusion temperature is kept below about 382 C., the temperature at which there is onset of hot shortness. With hot shortness, molten metal that is present during deformation solidifies as coarse as-cast grains, weakening the structure. We have found that extrusion ratios be low about 5:1 result in extruded product with essentially as-cast grain structure and with inferior surface qualities while extrusion ratios above 75:1 to 37:1 have been found satisfactory. Within this range, the higher extrusion ratios are preferred because of a tendency towards the production of forgings having greater impact strengths. In general. extrusion should cause sufficient deformation of the alloy crystal structure to contribute to the refinement of the as-cast grains.” (col. 3, lines 55-75)

The “coarse as-cast grains” cited by the applicant in Watson do not constitute a teaching away of improving the casting of Watson. 


(1) The mere differences between the art and the claim are not a teaching away, (2) the references may not be in the same field of endeavor, but are considered as analogous art (see MPEP 2141.01(a)) and (3) the inclusion of other elements in the prior art including titanium is not a suggestion that the combination of the teaching of the prior art with regard to specific alloying elements would have not succeeded.  

 Addressing “Rejection over Watson et al.”: 
While the addition of the limitation of claim 9 into claim 1 did change the scope of the claims, the limitation of “a Ti content of up to 1% by weight” given the broadest reasonable interpretation still contain a null value for Ti and the rejection over Watson is not withdrawn. However the rejection is modified to account for the change in scope. 
Addressing “Rejection over Watson in further view of Spriestersbach et al.”: 
As stated above, the use of “consisting essentially of” in Watson is treated as “comprising” and does not constitute a teaching away from combining with other elements. Spriestersbach is silent on using alloys for forgings. 
The alloys of Watson are first cast before forging. Spriestersbach teaches improvements in casting and are at least considered to be reasonably pertinent to the endeavor of zinc alloys 
Furthermore, with regards to the Cr of Spriestersbach, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference. Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art. Applicant is directed to MPEP 2145.III. 
In this case only the Ti and Si teaches of Spriestersbach are used. 
Addressing “Rejection over Abramowitz et al. or alternatively, Abramowitz et al. in view of Watson”:
While the addition of the limitation of former claim 9 into claim 1 did change the scope of the claims, the limitation of “a Ti content of up to 1% by weight” given the broadest reasonable interpretation still contain a null value for Ti and the rejection over Abramowitz or over Abramowitz in view of Watson is not withdrawn. However the rejection is modified to account for the change in scope.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hodson (US-1,540,006-A) contains an overlapping composition less Mg.
Sun et al. (WO-2015192274-A1) contains press workable alloys with overlapping composition with Ti. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734